DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 from Group A Species I from Group B in the reply filed on 12/17/21 is acknowledged.  The traversal is on the ground(s) that the embodiments are obvious variants.  This is not found persuasive because the record clearly shows that they are not obvious variants where the prior art applicable to one embodiment is not necessarily applicable to the other embodiment as demonstrated in the body of the rejection below, where the prior art of Brochu is not applicable to the embodiment of claims 5 and 15. It is noted that applicant asserts in the remarks that the embodiments are obvious variants.  However this is not persuasive to overcome the restriction requirement as noted above.  The requirement is still deemed proper and is therefore made FINAL.
Claims 5,15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2,4,6-12,14,16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brochu (7614185).
Claim 1.  Brochu discloses a gutter assembly comprising: 
a gutter (112) having a front portion (124), a rear portion (120), a bottom wall (122) extending between the front portion and the rear portion, and an opening defined between the front and the rear portions adjacent to upper edges thereof (as seen in the figures and disclosure), the front portion comprising an outwardly inclined segment (28) and a front inverted hook member (134) defining an inward recess; and 
a gutter guard (10) engageable with the gutter to cover the opening, the gutter guard including a front portion (16) operatively engageable with the front portion of the gutter, a rear portion (14), and a central portion (12) extending between the front portion and the rear portion, the front portion comprising a recess-engaging portion (36/32) and an inclined segment abutting portion (42), the recess-engaging portion being insertable in the inward recess and abuttable against the front inverted hook member with the inclined segment abutting portion abutting against the outwardly inclined segment of the gutter when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard extending spaced-apart from the bottom wall of the gutter even if unattached to the rear portion of the gutter (as seen in figure 3).
Claim 2.  The gutter assembly as claimed in claim 1, wherein the central portion of the gutter guard extends at an angle ranging between about 0 degree and 45 degrees when the recess-engaging portion is inserted in the inward recess and the rear 
Claim 4. The gutter assembly as claimed in claim 1, wherein the recess-engaging portion of the gutter guard extends next to a front end of the central portion of the gutter guard and the inclined segment abutting portion of the gutter guard extends between the recess-engaging portion of the gutter guard and a front free edge of the gutter guard (as seen in figure 2).
Claim 6. The gutter assembly as claimed in claim 1, wherein the recess-engaging portion of the gutter guard comprises a plurality of folds to define a plurality of segments forming an upwardly and rearwardly extending hook having a tip abutting against an inner surface of the front inverted hook member when inserted in the inward recess (as seen in figures 2-3 and noted in the disclosure at least at col. 3-4).
Claim 7. The gutter assembly as claimed in claim 6, wherein the front portion of the gutter comprises successively, from a front edge of the bottom wall, the outwardly inclined segment (28), an upright substantial vertical segment (130), an upper rim (132), extending essentially horizontally, and a downwardly forwardly-extending flange (134), with the upper rim and the downwardly forwardly-extending flange forming the front inverted hook member, wherein an angle ranging between about 35 degrees and about 80 degrees is defined between the upper rim and the downwardly forwardly-extending flange and an angle ranging between about 110 degrees and about 170 degrees is defined between the upright substantial vertical segment and the outwardly inclined segment (as seen in figure 3).

Claim 9.  The gutter assembly as claimed in claim 1, wherein the inclined segment abutting portion of the gutter guard abuts against the outwardly inclined segment of the gutter along an entire length of the inclined segment abutting portion of the gutter guard (as seen in figure 3).
Claim 10. The gutter assembly as claimed in claim 1, wherein the outwardly inclined segment of the gutter defines an angle ranging between about 10 degrees and about 85 degrees with a horizontal axis (as seen in figure 3).
Claim 11.  A gutter assembly comprising: 
a gutter (112) having a front portion (124), a rear portion (120), a bottom wall (122) extending between the front portion and the rear portion, and an opening defined between the front and the rear portions adjacent to upper edges thereof (as seen in the figures and disclosure), the front portion comprising an outwardly inclined segment (28), an upright segment (130), an upper rim (132), and a downwardly forwardly-extending flange (134) with the upright segment, the upper rim, and the downwardly forwardly-extending flange defining an inward recess (as seen in the figures and noted in the disclosure); and 
a gutter guard (10) engageable with the gutter to cover the opening, the gutter guard including a front portion (16) operatively engageable with the front portion of the gutter, a rear portion (14), and a central portion (12) extending between the front portion and the rear portion, the front portion comprising a recess-engaging portion (36/32) and 
Claim 12. The gutter assembly as claimed in claim 11, wherein the central portion of the gutter guard extends at an angle ranging between about 0 degree and 45 degrees when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard is unattached to the rear portion of the gutter (as seen in at least figure 3 and noted throughout the disclosure).
Claim 14.  The gutter assembly as claimed in claim 11, wherein the recess-engaging portion of the gutter guard extends next to a front end of the central portion of the gutter guard and the inclined segment abutting portion of the gutter guard extends between the recess-engaging portion of the gutter guard and a front free edge of the gutter guard (as seen in figure 3).
Claim 16. The gutter assembly as claimed in claim 11, wherein the recess-engaging portion of the gutter guard comprises a plurality of folds to define a plurality of segments forming an upwardly and rearwardly extending hook having a tip abutting against an inner surface of at least one of the upper rim and the downwardly forwardly-extending flange when inserted in the inward recess (as seen in figure 3).

Claim 18.  The gutter assembly as claimed in claim 11, wherein the inclined segment abutting portion of the gutter guard abuts against the outwardly inclined segment of the gutter along an entire length of the inclined segment abutting portion of the gutter guard (as seen in figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochu (7614185) in view of Ealer (9163406).
Claims 3,13.  Brochu discloses the gutter assembly as claimed in claims 1,11 respectively, but is silent regarding the material and thickness of the gutter guard. 	
It is well known in the art to have gutter guards made of an aluminum-based sheet having a thickness ranging between about 0.3 mm and about 0.81 mm.  For 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635